DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections

Claim 15 is objected to because of the following informalities:  Lines 15-16 discloses 
“associating each sensor with a shipment and the shipment’s location or area to be monitored and the areas location”.  Examiner believes this to be a typographical error and respectfully suggests adding a comma between the words “location” and “or”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the presence or absence or concentration level" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claim 1 discloses the limitation "a removeable/replaceable injection needle ", which renders the claim indefinite because it is unclear whether the limitations preceding the phrase “injection need” is intended to construe the injection needle as either (removeable or replaceable) or both (removeable and replaceable).  For the purposes of compact prosecution of the current application the examiner will construe “removeable/replaceable” as either removeable or replaceable.  Clarification is required.  
Claims 2-8 are rejected by virtue of their dependence from claim 1. 
Claim 5 recites the limitation "the applicator unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  
The term “optimal” in claim 5 is a relative term which renders the claim indefinite. The term “optimal” and/or “optimal deployment” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Observing that although there is no absolute or mathematical precision required, the claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art.  See MPEP 2173.05(b).  
Claim 6 is rejected by virtue of its dependence from claim 5. 
Claim 9 discloses the limitation “an injection mechanism/device/component”, which renders the claim indefinite because it is unclear whether the limitations of “mechanism/device/component” is directed towards a mechanism, a device, or a component of a device.  Clarification is required.  
Claim 9 discloses the limitation "a removeable/replaceable injection needle ", which renders the claim indefinite because it is unclear whether the limitations preceding the phrase “injection need” is intended to construe the injection needle as either (removeable or replaceable) or both (removeable and replaceable).  For the purposes of compact prosecution of the current application the examiner will construe “removeable/replaceable” as either removeable or replaceable.  Clarification is required.  
	Claim 9 recites the limitation “a receiver” in line 3 and again in line 19.  It is unclear from the claim language if “a receiver” in the recited locations are the same.  The examiner notes that the application discloses a system which comprises a receiver, but the same system also comprises a device that comprises a receiver.  For the purposes of compact prosecution they will be interpreted as the same receiver, but clarification is required.
Claim 9 recites the limitation "the presence or absence" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  
Claims 10-14 are rejected by virtue of their dependence from claim 9.    
Claim 15 recites the limitation "the presence or absence" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claims 16-20 are rejected by virtue of their dependence from claim 15.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated 
by Shoonmaker et al. (US 10,278,732 B2), hereinafter Shoonmaker.

Regarding claim 9, Shoonmaker discloses: A system for measuring an analyte or other factor in an associated food product, the system comprising: 
a receiver; (Shoonmaker, e.g., see col. 18, lines 27-55 disclosing the output signal including (e.g., sensor data, such as a raw data stream filtered data, smoothed data, and/or otherwise transformed sensor data) is sent to receiver which may be e.g., a smart phone, smart watch, dedicated device and the like).
an applicator unit for embedding or applying at least one detector to the associated food product, the applicator comprising: (Shoonmaker, e.g., see fig. 3 to the disposable applicator unit, and col. 23, lines 32-57 disclosing the applicator of fig. 3 is described in which the operations generally relate to sensor wire insertion performed by a sensor insertion drive mechanism.  The examiner notes that the associated food product is a product composed of skin and flesh.  Analyte measurement of food, such as pork, beef, chicken, fruit, and fish are all comprised of a layer of skin followed by a fleshy material.  As such, the food product is broadly interpreted as any flesh where analyte measurements may be taken, including a human host, ergo, “the associated food product” does not merit patentable weight over the prior art).
an injection mechanism/device/component; (Shoonmaker, e.g., see fig. 3 and col. 23, lines 3-14 disclosing a torsion spring is used for an insertion step, wherein the insertion step comprises a needle and sensor inserted into a host.  Furthermore, the drive mechanism is a helical spring also termed a “booster” spring, preloaded so as to be stored in a compressed state).
a removeable/replaceable injection needle assembly; and (Shoonmaker, e.g., see col. 29, lines 4-33 disclosing once the inner needle hub is in a fully retracted position, the sensor has been placed in the body and the applicator can be removed leaving the disposable housing assembly; see also col. 34, lines 27 – 67 the cannula is to be removed, and the same often encounters a significant removal force as the cannula is to be removed from an elastomer seal.  To reduce the number of motions required, in many implementations the cannula is removed at the same time as the needle; examiner notes the combination of the cannula and the needle is interpreted as the injection needle assembly).
a housing component; (Shoonmaker, e.g., see fig. 3 to a mounting unit/housing comprising analyte sensing electronic components, and col. 23, line 58 – col. 24, line 21 disclosing device (20) of fig. 3, which includes an upper or top applicator housing (30) and a lower or bottom applicator housing (40), wherein the device (20) is intended to perform steps of inserting a sensor).
a device for measuring analytes or other factors in the associated food product, the device comprising: The claim limitations “*for measuring analytes or other factors in the associated food product” entails a method of intended use, ergo, the recited limitations do not carry patentable weight over the prior art.  See MPEP 2114.II.
at least one detector component operative to generate data corresponding to the presence or absence of at least one analyte or characteristic of the associated food product; (Shoonmaker, e.g., see fig. 1 to sensor (200) and transmitter/sensor electronics (500), and col. 18, lines 6-20 disclosing a continuous analyte sensor system (100) attached to a host and communicating with a number of other example devices (110-113); see also col. 18, lines 27-29 disclosing the continuous analyte sensor system (100) includes any sensor configuration that provides an output signal indicative of a concentration of an analyte.  The examiner notes that the associated food product is a product composed of skin and flesh.  Analyte measurement of food, such as pork, beef, chicken, fruit, and fish are all comprised of a layer of skin followed by a fleshy material.  As such, the food product is broadly interpreted as any flesh where analyte measurements may be taken, including a human host, ergo, “the associated food product” does not merit patentable weight over the prior art).
communication circuitry; and (Shoonmaker, e.g., see fig. 1 to transmitter (500), and see col. 18, lines 6-20 disclosing transmitter (500) for wirelessly transmitting analyte information to a receiver).
a power source operatively coupled to the detector component and the communication circuitry for supplying power thereto; (Shoonmaker, e.g., see col. 20, lines 25-30 disclosing the electronics unit (500) can includes a potentiostat, a power source for providing power to the sensor (200), other components useful for signal processing and data storage, and preferably a telemetry module for one- or two-way data communication between the electronics unit (500) and one or more receivers, repeaters, and/or display devices, such as devices (110-113)).
wherein the communication circuitry is configured to transmit data generated by the at least one detector component to the receiver; and (Shoonmaker, e.g., see col. 18, lines 6-20 disclosing transmitter (500) may wirelessly transmit analyte information to a receiver; see also col. 18, lines 27-29 disclosing the continuous analyte sensor system (100) includes any sensor configuration that provides an output signal indicative of a concentration of an analyte).
a receiver. (Shoonmaker, e.g., see col. 18, lines 27-55 disclosing the output signal including (e.g., sensor data, such as a raw data stream filtered data, smoothed data, and/or otherwise transformed sensor data) is sent to receiver which may be e.g., a smart phone, smart watch, dedicated device and the like).

	Regarding claim 10, Shoonmaker discloses: The system of claim 9, further comprising at least one of a measurement analyzer, processor or memory that is included in a removeable/replaceable unit. (Shoonmaker, e.g., see col. 20, lines 12-55 disclosing the electronics unit (500) is releasably attachable to the sensor (200).  The electronics unit (500) includes electronic circuitry associated with measuring and processing the continuous analyte sensor data, and is configured to perform algorithms associated with processing and calibration of the sensor data).

	Regarding claim 11, Shoonmaker discloses: The system of claim 9, wherein the at least one detector component includes at least one of a transcutaneous sensor, transdermal sensor, electrochemical sensor, chemiresistor or spectroscopy sensor for measuring an analyte or other factor. (Shoonmaker, e.g., see col. 22, lines 9-36 disclosing the application of a transcutaneous sensor into a patient and situating the sensor wires within a housing to which the transmitter is attached; see also col. 12, lines 12-55 disclosing the electronics unit (500) may include sensor electronics that are configured to process sensor information, such as storing data, analyzing data streams, calibrating analyte sensor data, estimating analyte values, comparing estimated analyte values with time corresponding measured analyte values, analyzing a variation of estimated analyte values, and the like).

Regarding claim 13, Shoonmaker discloses: The system of claim 9, wherein at least one of the at least one detector, housing, mounting unit, connector component, connector assembly, power source, memory, processor or communication circuitry is of a printed element or component. (Shoonmaker, e.g., see col. 20, lines 12-55 disclosing electronics can be affixed to a printed circuit board (PCB), or the like, and can take a variety of forms, such as IC, ASIC, a microcontroller and/or processor).

Regarding claim 15, Shoonmaker discloses: A method of measuring analytes or other factors associated with spoilage, contamination and/or pathogens in a supply chain and storage of food products, the method comprising: 
providing a plurality of sensors, each sensor including: (Shoonmaker; e.g., see col. 22, lines 30-36 disclosing the sensors may be implemented as planar sensors, volumetric sensors, point sensors, or in other shapes).
one or more detector components operative to generate data in response to the presence or absence of one or more analytes or other factors including location, temperature, pH, moisture and humidity; (Shoonmaker, e.g., see col. 52, lines 19-30 disclosing the disposable housing (36) is further configured to provide a one-time-use feature to prevent multiple re-insertions of the transmitter to protect the integrity of the seal, seal grease, and conductive pucks, as well as sensor location; examiner notes it is at least implicit that a sensor location is documented as reinsertion of the sensor would be detrimental to location tracking).
communication circuitry; and (Shoonmaker, e.g., see fig. 1 to transmitter (500), and see col. 18, lines 6-20 disclosing transmitter (500) for wirelessly transmitting analyte information to a receiver).
a power source operatively coupled to the detector component and the communication circuitry for supplying power thereto; (Shoonmaker, e.g., see col. 20, lines 25-30 disclosing the electronics unit (500) can includes a potentiostat, a power source for providing power to the sensor (200), other components useful for signal processing and data storage, and preferably a telemetry module for one- or two-way data communication between the electronics unit (500) and one or more receivers, repeaters, and/or display devices, such as devices (110-113)
wherein the communication circuitry is configured to transmit data generated by the one or more detector components corresponding to the presence or absence of one or more analytes or other factors including location, temperature, DH, moisture and humidity to an associated receiver;  (Shoonmaker, e.g., see col. 18, lines 6-20 disclosing transmitter (500) may wirelessly transmit analyte information to a receiver; see also col. 18, lines 27-29 disclosing the continuous analyte sensor system (100) includes any sensor configuration that provides an output signal indicative of a concentration of an analyte; examiner notes that a zero concentration would indicate an absence and any transduced concentration would necessarily be indicative of the presence of an analyte).  
associating each sensor with a shipment and the shipment’s location or area to be monitored and the area’s location; monitoring each shipment or location or area with its associated sensor over a period of time; and (Shoonmaker, e.g., see col. 52, lines 19-30 disclosing the integrity of sensor data in relation to the location of the host, wherein a one-time use is utilized in order to maintain this fidelity; see also col. 20, lines 12-55 disclosing processing, storing, analyzing, calibrating and estimating sensor data, and comparing estimated analyte values with time corresponding measured analyte values, analyzing a variation of estimated analyte values, and the like; examiner notes that upon injection of the sensor of the disposable housing, it is at least implicit that an area location for monitoring is conducted, along with monitoring and analysis of the area associated with the sensor over a period of time).
transmitting data generated by each sensor to a receiver. (Shoonmaker, e.g., see col. 18, lines 6-20 disclosing transmitter (500) may wirelessly transmit analyte information to a receiver; see also col. 18, lines 27-29 disclosing the continuous analyte sensor system (100) includes any sensor configuration that provides an output signal indicative of a concentration of an analyte).  

	Regarding claim 16, Shoonmaker discloses: The method of claim 15, further comprising at least one of a measurement analyzer, processor or memory that is included in a removeable/replaceable unit. (Shoonmaker, e.g., see col. 20, lines 12-55 disclosing the electronics unit (500) is releasably attachable to the sensor (200).  The electronics unit (500) includes electronic circuitry associated with measuring and processing the continuous analyte sensor data, and is configured to perform algorithms associated with processing and calibration of the sensor data).

	Regarding claim 17, Shoonmaker discloses: The method of claim 15, wherein the one or more detector components includes a transcutaneous sensor or transdermal sensor or an electrochemical sensor or chemiresistor or spectroscopy sensor for measuring an analyte. (Shoonmaker, e.g., see col. 22, lines 4-36 disclosing aspects of the applicator system incorporate application of a transcutaneous sensor; see also col. 18, lines 6-20 disclosing a continuous analyte sensor system (100)).
	
Regarding claim 19, Shoonmaker discloses: The method of claim 15, wherein at least one of the detector, housing, mounting unit, connector component, connector assembly, power source, memory, processor or communication circuitry is of a printed element or component. (Shoonmaker, e.g., see col. 20, lines 12-55 disclosing electronics can be affixed to a printed circuit board (PCB), or the like, and can take a variety of forms, such as IC, ASIC, a microcontroller and/or processor).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shoonmaker in view of Brister et al. (US 2009/0076360 A1), hereinafter Brister.

	Regarding claim 1, Shoonmaker discloses: A device for measuring one or more analytes in an associated food product, the device comprising: (Shoonmaker, e.g., see col. 18, lines 11-15 disclosing the system includes a transcutaneous analyte sensor (200) and an electronics unit (referred to interchangeably as “sensor electronics” or “transmitter”) (500) for wirelessly transmitting analyte information to a receiver; examiner notes that the claimed invention has associated the analyte with a food product, wherein it is interpreted here that a food product, such as a fruit, fish, poultry, beef, and pork, contain a skin and flesh of a “host”, which is also embodied by a human host.  The examiner will interpret the food product as any object with skin and flesh that may have analyte information associated with it, such as human skin and flesh, regardless of an intention for sustenance consumption).
at least one detector component operative to generate data in response to detection of one or more analytes; (Shoonmaker, e.g., see fig. 1 to sensor (200) and transmitter/sensor electronics (500), and col. 18, lines 6-20 disclosing a continuous analyte sensor system (100) attached to a host and communicating with a number of other example devices (110-113); see also col. 18, lines 27-29 disclosing the continuous analyte sensor system (100) includes any sensor configuration that provides an output signal indicative of a concentration of an analyte).
communication circuitry; and (Shoonmaker, e.g., see fig. 1 to transmitter (500), and see col. 18, lines 6-20 disclosing transmitter (500) for wirelessly transmitting analyte information to a receiver).
a power source operatively coupled to the at least one detector component and the communication circuitry for supplying power thereto; (Shoonmaker, e.g., see col. 20, lines 25-30 disclosing the electronics unit (500) can includes a potentiostat, a power source for providing power to the sensor (200), other components useful for signal processing and data storage, and preferably a telemetry module for one- or two-way data communication between the electronics unit (500) and one or more receivers, repeaters, and/or display devices, such as devices (110-113)).
wherein the communication circuitry is configured to transmit data generated by the at least one detector component corresponding to the presence or absence or concentration level of the one or more analytes to an associated receiver; (Shoonmaker, e.g., see col. 18, lines 6-20 disclosing transmitter (500) may wirelessly transmit analyte information to a receiver; see also col. 18, lines 27-29 disclosing the continuous analyte sensor system (100) includes any sensor configuration that provides an output signal indicative of a concentration of an analyte).  
wherein the at least one detector component includes: 
a detector; (Shoonmaker, e.g., see fig. 1 and sensor (200))
a connector assembly having a printed electronic element; and (Shoonmaker, e.g., see col. 20, lines 32-42 disclosing electronics can be affixed to a printed circuit board (PCB), or the like, and can take a variety of forms, wherein the electronics unit (500) may include sensor electronics that are configured to process sensor information, such as storing data, analyzing data streams, calibrating analyte sensor data, estimating analyte values, comparing estimated analyte values with time corresponding measured analyte val8ues, analyzing a variation of estimated analyte values, and the like).
a mounting unit for the connector assembly; (Shoonmaker, e.g., see fig. 3 to a mounting unit/housing comprising analyte sensing electronic components, and col. 23, line 58 – col. 24, line 21 disclosing device (20) of fig. 3, which includes an upper or top applicator housing (30) and a lower or bottom applicator housing (40), wherein the device (20) is intended to perform steps of inserting a sensor)
wherein at least one of the at least one detector component, communication circuitry or power source is part of a removable/replaceable unit that attaches to the connector assembly and mount;  (Shoonmaker, e.g., see col. 20, lines 12-36 disclosing the transmitter/electronics unit (500) is releasably attachable to the sensor (200).  The electronics unit (500) includes electronic circuitry associated with measuring and processing the continuous analyte sensor data, and is configured to perform algorithms associated with processing and calibration of the sensor data).
wherein the detector has one or more conductive surfaces at a first end of the detector and one or more connection surfaces at a second end of the detector; (Shoonmaker, e.g., see col. 19, lines 9-33 disclosing the sensor is formed from a wire or is in a form of a wire.  For example, the sensor can include an elongated conductive body, such as a bare elongated conductive core (e.g., a metal wire) or an elongated conductive core coated with one, two, three, four, five, or more layers of materials, each of which may or may not be conductive; see also figs. 17-19 to spring connectors (133a) and (133b), and col. 31, lines 11-34 disclosing robust connections may be made from a sensor wire to the transmitter utilizing the compression section (129) of spring connectors (133a) and (133b), wherein a connection from the sensor wire to the transmitter is made; examiner notes this is interpreted as a conductive surface at one end and a connecting surface at the second end for at least the reasons that conductive surfaces at one end of a sensor wire would inherently require connections at the opposite end).
wherein the one or more conductive surfaces are configured to engage a surface of the associated food product or embed in the associated food product; (Shoonmaker, e.g., see fig. 1 and col. 18, lines 6-20 disclosing fig. 1 is a schematic of a continuous analyte sensor system (100) attached to a host and communicating with a number of other examples; see also col. 22, lines 48-62 disclosing a first portion of the force profile, is caused by the force required to have the needle entering the skin of the host.  Once the skin has been penetrated, the force decreases because the interstitial tissue is easier to pass through; examiner notes that the meat and flesh of a food product is not functionally different from that of a human host in the collection of analyte information and is therefore not patentably distinguishable from the prior art).
wherein the one or more connection surfaces are configured to operably connect to the connector assembly, establishing electrical contact between the detector and power source and communication circuitry; and (Shoonmaker, e.g., see col. 20, lines 12-36 disclosing the electronics unit (500) can include a potentiostat, a power source for providing power to the sensor (200), other components useful for signal processing and data storage, and preferably a telemetry module for one- or two-way data communication between the electronics unit (500) and one or more receivers, repeaters, and/or display devices, such as devices (110)-(113)).
Shoonmaker is not relied upon as explicitly disclosing: wherein the detector is operatively coupled to the power source and communication circuitry by penetrating a conductive adhesive seal of an electrode connector hole of the connector assembly whereby the at least one connection surface of the detector extend through the electrode connector hole making a secure electrical connection between the at least one connection surface of the detector and the printed electronic element of the connector assembly.
However, Brister further discloses: wherein the detector is operatively coupled to the power source and communication circuitry by penetrating a conductive adhesive seal of an electrode connector hole of the connector assembly whereby the at least one connection surface of the detector extend through the electrode connector hole making a secure electrical connection between the at least one connection surface of the detector and the printed electronic element of the connector assembly. (Brister, e.g., see para. [0472-0472] disclosing an anisotropic conductor material to conduct multiple isolated signals (e.g., for each electrode), wherein a suitable z-axis electrical conductor films that can be formed as adhesive and/or in standalone forms and can be made from nickel particles (e.g., one per conduction path) and a polymer matrix (e.g., one per conduction path) and a polymer matrix (e.g., polyvinylidene fluoride for the standalone film and epoxy for the adhesive film; see also para. [0167] disclosing contacts (28) fit within the seal (36) and provide for electrical connection between the sensor (32) and the electronics unit (16), wherein the contacts are designed to ensure a stable mechanical and electrical connection of the electrodes that form the sensor (32) (see FIG. 5A to 5C) to mutually engaging contacts (28) thereon; see also para. [0168] disclosing contacts (28) are formed from a conductive elastomeric material, such as a carbon black elastomer, through which the sensor (32) extends, wherein the sensor (32) extends through the contacts (28) wherein the sensor is electrically and mechanically secure by the relaxation of elastomer around the sensor; see also para. [0152] disclosing Electronics can be affixed to a printed circuit board (PCB), or the like, and can take a variety of forms).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Shoonmaker’s at least one detector component, communication circuitry, power source, and detector to include a detector, a connector assembly on PCB, a mounting unit, wherein the detector component includes communication circuitry or power source as part of a removable unit, wherein the detector has one or more conductive surfaces, and wherein the one or more connection surfaces are configured to operably connect to the connector assembly to establish electrical contacts between the detector and power source and communication circuitry with Brister’s detector operatively coupled to the power source and communication circuitry by penetrating a conductive adhesive seal of an electrode connector hole of the connector assembly to make a connection surface of the detector extending through the electrode connector hole for at least the reasons that Brister teaches a transcutaneous analyte sensor system to include an applicator for inserting the transdermal analyte sensor under a host’s skin for sensing an analyte, wherein the sensor is associated with a mounting unit adapted for mounting on the skin of the host, such that the mounting unit houses the electronics unit associated with the sensor and is adapted for fastening to the host’s skin, e.g., see para. [0148].

	Regarding claim 2, Shoonmaker in view of Brister discloses: The device of claim 1, wherein the removable/replaceable unit further includes at least one of a measurement analyzer, processor or memory. (Shoonmaker, e.g., see col. 20, lines 12-55 disclosing the electronics unit (500) is releasably attachable to the sensor (200).  The electronics unit (500) includes electronic circuitry associated with measuring and processing the continuous analyte sensor data, and is configured to perform algorithms associated with processing and calibration of the sensor data).

	Regarding claim 3, Shoonmaker in view of Brister discloses: The device of claim 1, wherein the at least one detector includes at least one of a transcutaneous sensor, transdermal sensor, electrochemical sensor or chemiresistor or a spectroscopy sensor for measuring an analyte. (Shoonmaker, e.g., see col. 22, lines 9-36 disclosing the application of a transcutaneous sensor into a patient and situating the sensor wires within a housing to which the transmitter is attached; see also col. 20, lines 12-55 disclosing the electronics unit (500) may include hardware, firmware, and/or software that enable measurement of levels of the analyte).

Regarding claim 5, Shoonmaker in view of Brister discloses: The device of claim 1, further comprising a housing supporting the at least one detector component, communication circuitry, and power supply, the housing includes a connector component that mates with the applicator unit for optimal deployment of one or more detectors. (See claim 1 to a detector component, communication circuitry, power supply, and housing.  Shoonmaker, e.g., see fig. 3 and col. 23, lines 58-63 disclosing the device (20) includes an upper or top applicator housing (30) and a lower or bottom applicator housing (40).  The upper housing (30) and the lower housing (40) both form a portion of a disposable device, including all of the components illustrated within and between the upper housing and the lower housing; see also col. 26, lines 3-9 disclosing the yoke (62) of the scotch yoke mechanism is integral with an outer needle hub (66), and the two are referred to here as yoke/needle hub assembly (64); see also col. 26, lines 10-28 disclosing the needle (72) passes through the cannula (78) in the deployment of the sensor).

	Regarding claim 6, Shoonmaker in view of Brister discloses: The device of claim 5, wherein at least one of the detector, housing, mounting unit, connector component, connector assembly, power source, memory, processor, communication circuitry or measurement analyzer includes a printed element or component. (Shoonmaker, e.g., see col. 20, lines 12-55 disclosing electronics can be affixed to a printed circuit board (PCB), or the like, and can take a variety of forms, such as IC, ASIC, a microcontroller and/or processor).

Regarding claim 8, Shoonmaker in view of Brister discloses: The device of claim 1, further comprising an adhesive pad for securing the device to the associated food product. (Shoonmaker, e.g., see col. 61, lines 24-37 disclosing in an alternative embodiment, the lower housing can be adapted for use in applying the disposable housing on the skin of the host, wherein the disposable housing (36d) can be disposed on an adhesive patch (90d).  The examiner notes that the associated food product is a product composed of skin and flesh.  Analyte measurement of food, such as pork, beef, chicken, fruit, and fish are all comprised of a layer of skin followed by a fleshy material.  As such, the food product is broadly interpreted as any flesh where analyte measurements may be taken, including a human host, ergo, “the associated food product” does not merit patentable weight over the prior art).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shoonmaker in view of 
Brister, in further view of Holmes et al. (US 10,989,724 B1), hereinafter Holmes.

	Regarding claim 4, Shoonmaker in view of Brister is not relied upon as explicitly disclosing: The device of claim 1, further comprising a detector/sensor that measures at least one of temperature, humidity, moisture, pH, location, shock or vibration.
However, Holmes further discloses: further comprising a detector/sensor that measures at least one of temperature, humidity, moisture, pH, location, shock or vibration. (Holmes, e.g., see col. 221, line 62 – col. 222 line 12 disclosing the sensor may be a multi-analyte sensor that is implanted/injected; see also col. 134, lines 23-33 disclosing the processor may be connected to a sensor on or near the fluid handling apparatus that measures environmental conditions (such as temperature, humidity, or vapor pressure)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Shoonmaker in view of Brister’s device for measuring one or more analytes in an associated food product with Holmes’ detector that measures at least one of temperature, humidity, moisture, pH, location, shock, or vibration for at least the reasons that Holmes teaches the performance of a biological or chemical reaction that yields a detectable signal indicative of the presence or absence of one or more analytes and/or a concentration of a one or more analytes; e.g., see col. 174, lines 12-32.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shoonmaker in view of 
Brister, in further view of Hodges, Jr. et al. (US 2017/0030853 A1), hereinafter Hodges, Jr.

Regarding claim 7, Shoonmaker in view of Brister is not relied upon as explicitly disclosing: The device of claim 1, wherein the power source includes an antenna configured to receive energy wirelessly and supply the received energy to at least one of the at least one detector component or the communication circuitry.
However, Hodges, Jr. further discloses: wherein the power source includes an antenna configured to receive energy wirelessly and supply the received energy to at least one of the at least one detector component or the communication circuitry. (Hodges, Jr., e.g., see fig. 1 disclosing “part B” apparatus and sensors immersed within a liquid for sensing parameters of analytes wirelessly and fig. 6  illustrating an electrical battery (404), RF power amplifier (410), second transmitter/receiver (413), and para. [0080] disclosing a first and second antenna, wherein the first antenna is tuned to radio frequencies of said apparatus first part in the form of a feed suitable for exciting an electrically dielectric resonant structure (402), and a second antenna is tuned to the external radio system frequencies (403).  An electrical battery (404); a circuit comprising a radio frequency power amplifier connected to said first antenna tuned to radio frequencies of said apparatus first part connected to said feed suitable for exciting an electrically dielectric resonant structure (410); see also para. [0086] disclosing the resonant structure described above and plurality of antennas (302) and RF power harvesters (321) provides electrical power to the plurality of the Apparatus Part A).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Shoonmaker in view of Brister’s device for measuring one or more analytes in an associated food product with Hodges, Jr.’s power source includes an antenna configured to receive energy wirelessly and supply the received energy to at least one of the at least one detector component or the communication circuitry for at least the reasons that Hodges, Jr. teaches utilizing a chemoresistive surface configured to sense a specific analyte concentration and performs analog to digital conversion on a voltage signal generated from the potentiostatic measurement circuit (306) sensing a specific analyte concentration; e.g., see para. [0071-0072].

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shoonmaker 
in view of Holmes.

	Regarding claim 12, Shoonmaker is not relied upon as explicitly disclosing: The system of claim 9, further comprising a detector/sensor that measures at least one of temperature, humidity, moisture, pH, location, shock or vibration.
However, Holmes further discloses: further comprising a detector/sensor that measures at least one of temperature, humidity, moisture, pH, location, shock or vibration. (Holmes, e.g., see col. 221, line 62 – col. 222 line 12 disclosing the sensor may be a multi-analyte sensor that is implanted/injected; see also col. 134, lines 23-33 disclosing the processor may be connected to a sensor on or near the fluid handling apparatus that measures environmental conditions (such as temperature, humidity, or vapor pressure)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Shoonmaker’s system for measuring an analyte or other factor in an associated food product with Holmes’ detector/sensor that measures at least one of temperature, humidity, moisture, pH, location, shock or vibration for at least the reasons that Holmes teaches the performance of a biological or chemical reaction that yields a detectable signal indicative of the presence or absence of one or more analytes and/or a concentration of a one or more analytes; e.g., see col. 174, lines 12-32.

	Regarding claim 18, Shoonmaker is not relied upon as explicitly disclosing: The method of claim 15, further comprising a detector that measures temperature or humidity or moisture or pH or location or shock or vibration.
However, Holmes further discloses: further comprising a detector that measures temperature or humidity or moisture or pH or location or shock or vibration. (Holmes, e.g., see col. 221, line 62 – col. 222 line 12 disclosing the sensor may be a multi-analyte sensor that is implanted/injected; see also col. 134, lines 23-33 disclosing the processor may be connected to a sensor on or near the fluid handling apparatus that measures environmental conditions (such as temperature, humidity, or vapor pressure)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Shoonmaker’s method of measuring analytes or other factors associated with spoilage, contamination and/or pathogens in a supply chain and storage of food products with Holmes’ detector that measures temperature, humidity or moisture or pH or location or shock or vibration for at least the reasons that Holmes teaches storing analyte threshold data in memory such as curves or other useful analysis and/or calibration information for performing calibration on the analyte detection device; e.g., see col. 239, lines 56-67.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoonmaker 
in view of Hodges, Jr.

Regarding claim 14, Shoonmaker is not relied upon as explicitly disclosing: The system of claim 
9, wherein the power source includes an antenna configured to receive energy wirelessly and supply the received energy to at least one of the at least one detector component or the communication circuitry.
However, Hodges, Jr. further discloses: wherein the power source includes an antenna configured to receive energy wirelessly and supply the received energy to at least one of the at least one detector component or the communication circuitry. (Hodges, Jr., e.g., see fig. 1 disclosing “part B” apparatus and sensors immersed within a liquid for sensing parameters of analytes wirelessly and fig. 6  illustrating an electrical battery (404), RF power amplifier (410), second transmitter/receiver (413), and para. [0080] disclosing a first and second antenna, wherein the first antenna is tuned to radio frequencies of said apparatus first part in the form of a feed suitable for exciting an electrically dielectric resonant structure (402), and a second antenna is tuned to the external radio system frequencies (403).  An electrical battery (404); a circuit comprising a radio frequency power amplifier connected to said first antenna tuned to radio frequencies of said apparatus first part connected to said feed suitable for exciting an electrically dielectric resonant structure (410); see also para. [0086] disclosing the resonant structure described above and plurality of antennas (302) and RF power harvesters (321) provides electrical power to the plurality of the Apparatus Part A).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Shoonmaker’s system for measuring an analyte or other factor in an associated food product with Hodges, Jr.’s power source to include an antenna configured to receive energy wirelessly and supply the received energy to at least one of the at least one detector component or the communication circuitry for at least the reasons that Hodges, Jr. teaches utilizing a chemoresistive surface configured to sense a specific analyte concentration and performs analog to digital conversion on a voltage signal generated from the potentiostatic measurement circuit (306) sensing a specific analyte concentration; e.g., see para. [0071-0072].

	Regarding claim 20, Shoonmaker is not relied upon as explicitly disclosing: The method of claim 15, wherein the power source is active or passive and includes an antenna configured to receive energy wirelessly and supply the received energy to at least one of the detector component or the communication circuitry.
However, Hodges, Jr. further discloses: wherein the power source is active or passive and includes an antenna configured to receive energy wirelessly and supply the received energy to at least one of the detector component or the communication circuitry. (Hodges, Jr., e.g., see fig. 1 disclosing “part B” apparatus and sensors immersed within a liquid for sensing parameters of analytes wirelessly and fig. 6  illustrating an electrical battery (404), RF power amplifier (410), second transmitter/receiver (413), and para. [0080] disclosing a first and second antenna, wherein the first antenna is tuned to radio frequencies of said apparatus first part in the form of a feed suitable for exciting an electrically dielectric resonant structure (402), and a second antenna is tuned to the external radio system frequencies (403).  An electrical battery (404); a circuit comprising a radio frequency power amplifier connected to said first antenna tuned to radio frequencies of said apparatus first part connected to said feed suitable for exciting an electrically dielectric resonant structure (410); see also para. [0086] disclosing the resonant structure described above and plurality of antennas (302) and RF power harvesters (321) provides electrical power to the plurality of the Apparatus Part A).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Shoonmaker’s method of measuring analytes or other factors associated with spoilage, contamination and/or pathogens in a supply chain and storage of food products with Hodges, Jr.’s power source, active or passive, to include an antenna configured to receive energy wirelessly and supply the received energy to at least one of the detector component or the communication circuitry for at least the reasons that Hodges, Jr. teaches utilizing a chemoresistive surface configured to sense a specific analyte concentration and performs analog to digital conversion on a voltage signal generated from the potentiostatic measurement circuit (306) sensing a specific analyte concentration; e.g., see para. [0071-0072].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2017/0248622 A1 to Khattak et al. relates to systems and methods for detection and quantification of analytes.
US 2011/0077490 A1 to Simpson et al. relates to a transcutaneous analyte sensor.
US 2011/0021889 A1 to Hoss et al. relates to continuous analyte measurement systems and systems and methods for implanting them.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863